DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2021 has been entered.

Response to Amendment
The amendments of 19 November 2021 and 22 December 2021 have been entered.
Disposition of claims:
	Claim 1 has been amended.
	Claims 1-15 are pending.
The amendments to claim 1 have overcome the rejection of claims 1-15 under 35 U.S.C. 112(b) set forth in the Office action of 25 August 2021. The rejection has been withdrawn.
The amendment to claim 4 has overcome the rejection of claim 4 under 35 U.S.C. 112(b) set forth in the Office action of 25 August 2021. The rejection has been withdrawn.
The amendment to claim 1 has overcome (i) the rejections of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Kadoma et al. (US 2009/0286985 A1) (hereafter “Kadoma”) in view of Forrest et al. (US 2001/0000005 A1) (hereafter “Forrest”) set forth in the Office action of 25 August 2021; (ii) the rejection of claims 8, 10, and 12 under 35 U.S.C. 103 as being unpatentable over Kadoma et al. (US 2009/0286985 A1) (hereafter “Kadoma”) in view of Forrest et al. (US 2001/0000005 A1) (hereafter “Forrest”), and further in view of Kim et al. (WO 2015/009076 A1) (hereafter “Kim”) set forth in the Office action of 25 August 2021; (iii) the rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Kadoma et al. (US 2009/0286985 A1) (hereafter “Kadoma”) in view of Forrest et al. (US 2001/0000005 A1) (hereafter “Forrest”), and further in view of Kim et al. (WO 2015/009076 A1) (hereafter “Kim”) set forth in the Office action of 25 August 2021; and (iv) the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Kadoma et al. (US 2009/0286985 A1) (hereafter “Kadoma”) in view of Forrest et al. (US 2001/0000005 A1) (hereafter “Forrest”), and further in view of Shi et al. (US 5935721) (hereafter “Shi”) set forth in the Office action of 25 August 2021. The rejections have been withdrawn.
The amendment to claim 1 has overcome the rejections of claims 1-4, 6, and 13-15 under 35 U.S.C. 103 as being unpatentable over Inoue et al. (JP 2005-289921—machine translation relied upon) (hereafter “Inoue”) in view of Forrest et al. (US 

Response to Arguments
Applicant’s arguments, see the 2nd paragraph of p. 17 through the 6th paragraph of p. 18 of the reply filed 11 November 2021 as well as the reply filed 22 December 2022, with respect to (i) the rejections of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Kadoma et al. (US 2009/0286985 A1) (hereafter “Kadoma”) in view of Forrest et al. (US 2001/0000005 A1) (hereafter “Forrest”) set forth in the Office action of 25 August 2021; (ii) the rejection of claims 8, 10, and 12 under 35 U.S.C. 103 as being unpatentable over Kadoma et al. (US 2009/0286985 A1) (hereafter “Kadoma”) in view of Forrest et al. (US 2001/0000005 A1) (hereafter “Forrest”), and further in view of Kim et al. (WO 2015/009076 A1) (hereafter “Kim”) set forth in the Office action of 25 August 2021; (iii) the rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Kadoma et al. (US 2009/0286985 A1) (hereafter “Kadoma”) in view of Forrest et al. (US 2001/0000005 A1) (hereafter “Forrest”), and further in view of Kim et al. (WO 2015/009076 A1) (hereafter “Kim”) set forth in the Office action of 25 August 2021; and (iv) the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Kadoma et al. (US 2009/0286985 A1) (hereafter “Kadoma”) in view of Forrest et al. (US 2001/0000005 A1) (hereafter “Forrest”), and further in view of Shi et al. (US 5935721) (hereafter “Shi”) set forth in the Office action of 25 August 2021 have been fully considered and are persuasive.  The (i) rejections of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Kadoma et al. (US 2009/0286985 A1) (hereafter “Kadoma”) in 

Applicant’s arguments, see the 2nd paragraph of p. 17 through the 6th paragraph of p. 18 of the reply filed 11 November 2021 as well as the reply filed 22 December 2022, with respect to the rejections of claims 1-4, 6, and 13-15 under 35 U.S.C. 103 as being unpatentable over Inoue et al. (JP 2005-289921—machine translation relied upon) (hereafter “Inoue”) in view of Forrest et al. (US 2001/0000005 A1) (hereafter “Forrest”) set forth in the Office action of 25 August 2021 have been fully considered and are persuasive.  The rejections of claims 1-4, 6, and 13-15 under 35 U.S.C. 103 as being unpatentable over Inoue et al. (JP 2005-289921—machine translation relied upon) (hereafter “Inoue”) in view of Forrest et al. (US 2001/0000005 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
As outlined in paragraphs 55-63 of the Office action of 19 February 2021, Ma (US 2015/0228907) (hereafter “Ma”) is a representation of the closest prior art. However, the compounds of Ma require that the instant A1 be a heterocyclic group not currently encompassed by the definition of A1. Neither Ma nor the prior art provide teaching or motivation for modifying the compounds of Ma such that the groups representative of the instant A1 of the compounds of Ma meet the current definition of the substituent variable A1.
In sum, claims 1-15 are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786